Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20090107769).

7. Sato et al. teach:
An oil supply arrangement (title) of a vehicle (para 0009) comprising: 
a housing/case 6; and 
an electric machine/1st & 2nd motor-generators 2 & 4 arranged in the housing with at least one oil volume (the oil volume is supplied by the oil pan 7 as seen in figs 3, 4, & 5A-5D) configured to be connected to an oil volume of a transmission housing (the part of the housing 6 that contains pinion gears 32, see fig 1) of the vehicle for oil supply (ducts 73 and oil passages 64a & 64b supply the oil to different parts of the case 6 including the pinion gears/transmission, see fig 4); 
wherein the oil volume of the electric machine is divided into at least two oil supply spaces (housing chambers 62a-62d, fig 4) to compensate an oil level in the housing (since the working parts of the motor-generator and transmission are being lubricated, the compensation of oil on those parts is being met), and 
wherein a first oil supply space/housing chamber 62a (see figs 1 & 5A) is arranged at a side of the housing facing a driving direction (in fig 5A, the case 6 is tilted forward which is the driving direction) of the vehicle and a second oil supply space/housing chamber 6D (see figs 1, 5C & 5D) is arranged at a side of the housing opposite the driving direction of the vehicle (in figs 5C & 5D, the case 6 is tilted backwards which is opposite the driving direction and on a side of the case 6 which is opposite the housing chamber 62a, see figs 1 & 5A-5D).

    PNG
    media_image1.png
    808
    592
    media_image1.png
    Greyscale



8. Sato et al. teach:
The oil supply arrangement according to claim 7, wherein the first oil supply space and the second oil supply space extend parallel to a rotor axis/shaft 13 of the electric machine (since all of the spaces of the case 6 encompass the rotor axis/shaft 13, all of the spaces have a dimension that extends parallel to the rotor axis/shaft 13, see figs 1 and 5A-5D).

9. Sato et al. teach:
The oil supply arrangement according to claim 8, wherein the first oil supply space and the second oil supply space are arranged laterally opposite one another below the rotor axis of the electric machine (see fig below).

    PNG
    media_image2.png
    808
    592
    media_image2.png
    Greyscale


10. Sato et al. teach:
The oil supply arrangement according to claim 9, wherein the first oil supply space and the second oil supply space extend over an entire width of the housing (via supply ports 65a-65d, the oil is supplied to these spaces which extend across the entire width of the case 6, see annotated figure below) in a channel-like manner and are closed below a core of a stator of the electric machine in the housing.

    PNG
    media_image3.png
    666
    659
    media_image3.png
    Greyscale

11. Sato et al. teach:
The oil supply arrangement according to claim 7, wherein the first oil supply space and the second oil supply space are fluidly connected through at least one of: a first end winding space of the electric machine and a second end winding space of the electric machine, wherein the respective end winding spaces extend transverse to a rotor axis of the electric machine (the end winding space of both motor-generators 2 & 4 are fluidly connected to the oil pan 7 via oil passages 64a-64H, see figure below).

    PNG
    media_image4.png
    666
    659
    media_image4.png
    Greyscale




12. Sato et al. teach: 
The oil supply arrangement according to claim 11, wherein one end winding space of the first and second end winding spaces is provided at a side of the housing opposite the transmission housing (the part of the case 6 that houses the pinion gears 32, fig 1) and one end winding space is provided at a side of the housing facing the transmission housing (annotated figure below), wherein at least one of the end winding spaces is configured to be fluidly connected (figs 5A-5D show how the end winding spaces are fluidly connected and how the oil volume is compensated when the case is tilted forward and backward…The oil pan 7 also provides compensation via oil pump 8, see figs 1 and 4) to the oil volume of the transmission housing (the part of the case 6 that houses the pinion gears 32, fig 1) to compensate the oil level 

    PNG
    media_image5.png
    674
    767
    media_image5.png
    Greyscale

13. Sato et al. teach:
The oil supply arrangement according to claim 7, wherein the first oil supply space and the second oil supply space are arranged laterally opposite one another below a rotor axis of the electric machine (see fig in rejection of claim 9 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832